Title: To James Madison from William Jones, 1 August 1814
From: Jones, William
To: Madison, James


        
          Dear sir
          Augt. 1. 1814
        
        The enclosed is from Doctor Buchanan of the Navy Com Chaunceys Physician.
        Chauncey has doubtless been very ill and I suppose his officers were unwilling to commun[i]cate his case to the Department until he was convalescent.
        Shall I countermand Decaturs order or let him proceed for fear of a relapse?
        Chauncey however cannot take umbrage at the order as it is framed with the strictest regard to his feelings. Should Decatur arrive at the Harbour and find Chauncey recovered he may not explain the cause of his

visit and Chauncey may be left to suspect something of an unfriendly nature.
        Had I better send him a copy of the order which sufficiently explains the motive and confirms the confidence you have allways had in him? Personal feeling participates so largely in human actions that too much attention cannot be paid to it. Our officers are proud and justly so. Very Sincerely & respectfully yours
        
          W Jones
        
        
          P S. The information derived from the intercepted letters perhaps renders the delay of two or three days in the sailing of the Squadron less important.
        
      